ORDER
The Disciplinary Review Board having filed with the Court its decision in 03^40, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E) based on his disbarment in New York, MOSES V. RAMBARRAN, formerly of BRIAR CLIFF MANOR, NEW YORK, who was admitted to the bar of this State in 1992, and who thereafter was temporarily suspended from the practice of law by Order of the Court on September 16, 2002, and who remains suspended at this time, should be suspended from the practice of law for an indeterminate period of time for conduct in violation of RPC 1.15(a) (commingling of personal and trust funds), RPC 1.15(d) (failure to comply with Rule 1:21-6 (recordkeeping)), RPC 8.4(b) (committing a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness to practice), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And MOSES V. RAMBARRAN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MOSES V. RAMBARRAN is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*330ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.